                                                                                                                                                                                               UNITED STATES DISTRICT COURT
PENTIUK, COUVREUR & KOBILJAK, P.C. • ATTORNEYS AND COUNSELLORS AT LAW • EDELSON BUILDING, SUITE 200 • 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192 • (734) 281-7100                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                                                                                                                                                                                    SOUTHERN DIVISION

                                                                                                                                                                       GUN OWNERS OF AMERICA, INC.,
                                                                                                                                                                       et al.,

                                                                                                                                                                                      Plaintiffs,                                    Case No. 1:18-cv-01429
                                                                                                                                                                                                                                     Hon. Paul L. Maloney
                                                                                                                                                                       v.

                                                                                                                                                                       MATTHEW WHITAKER, et al.,

                                                                                                                                                                                   Defendants.
                                                                                                                                                                       ___________________________________________________________________________

                                                                                                                                                                                            EXPEDITED CONSIDERATION REQUESTED

                                                                                                                                                                            PLAINTIFFS’ MOTION FOR ORDER GRANTING PERMISSION TO BRING
                                                                                                                                                                                 SECURED OPERABLE BUMPSTOCK FIREARM TO HEARING

                                                                                                                                                                              NOW COME Plaintiffs, GUN OWNERS OF AMERICA, INC., GUN OWNERS

                                                                                                                                                                       FOUNDATION, VIRGINIA CITIZENS DEFENSE LEAGUE, MATT WATKINS, TIM

                                                                                                                                                                       HARMSEN and RACHEL MALONE, by and through their Attorneys, PENTIUK,

                                                                                                                                                                       COUVREUR & KOBILJAK, P.C., and for their Expedited Motion for Order Granting

                                                                                                                                                                       Permission to Bring a Secured Operable Bumpstock Firearm to Hearing, state as follows:

                                                                                                                                                                              1.      The hearing on Plaintiffs’ Motion for Preliminary Injunction is scheduled for

                                                                                                                                                                       March 6, 2019, before this Honorable Court.

                                                                                                                                                                              2.      Plaintiffs’ request permission to bring to the hearing a secured bumpstock

                                                                                                                                                                       equipped unloaded semi automatic firearm to use as a visual aid at the hearing. The firearm will

                                                                                                                                                                       be unloaded and encased, presented to the Marshalls and transported by them to and from the

                                                                                                                                                                       Court room. No ammunition will be present.

                                                                                                                                                                              3.      Defendants were requested to concur in this motion. Defendants state that they

                                                                                                                                                                       do not believe that it is necessary to introduce an operable firearm to the courtroom for purposes

                                                                                                                                                                                                                       1
                                                                                                                                                                       of this hearing. However, Defendants take no position on this motion, provided that Plaintiffs
PENTIUK, COUVREUR & KOBILJAK, P.C. • ATTORNEYS AND COUNSELLORS AT LAW • EDELSON BUILDING, SUITE 200 • 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192 • (734) 281-7100
                                                                                                                                                                       work with the Court and its personnel to ensure that appropriate security measures are

                                                                                                                                                                       implemented in connection with Plaintiffs’ proposal.

                                                                                                                                                                              WHEREFORE, Plaintiffs respectfully request this Honorable Court grant Plaintiffs’

                                                                                                                                                                       Motion and issue an Order permitting Plaintiffs to work with Court security in order to bring a

                                                                                                                                                                       secured bumpstock equipped unloaded semi automatic firearm to use as a visual aid at the

                                                                                                                                                                       hearing of March 6, 2019.

                                                                                                                                                                                                            Respectfully submitted,
                                                                                                                                                                                                            PENTIUK, COUVREUR & KOBILJAK, P.C.

                                                                                                                                                                                                            By: /s/ Kerry L. Morgan
                                                                                                                                                                                                            Kerry L. Morgan (P32645)
                                                                                                                                                                                                            Attorney for Plaintiffs
                                                                                                                                                                                                            2915 Biddle Avenue, Suite 200
                                                                                                                                                                                                            Wyandotte, MI 48192
                                                                                                                                                                                                            Main: (734) 281-7100
                                                                                                                                                                                                            Fax: (734) 281-2524
                                                                                                                                                                                                            KMorgan@pck-law.com

                                                                                                                                                                                                            Robert J. Olson
                                                                                                                                                                                                            William J. Olson
                                                                                                                                                                                                            Jeremiah L. Morgan
                                                                                                                                                                                                            Herbert W. Titus
                                                                                                                                                                                                            WILLIAM J. OLSON, P.C.
                                                                                                                                                                                                            370 Maple Avenue West, Suite 4
                                                                                                                                                                                                            Vienna, VA 22180
                                                                                                                                                                                                            T: (703) 356-5070
                                                                                                                                                                                                            F: (703) 356-5085
                                                                                                                                                                                                            wjo@mindspring.com
                                                                                                                                                                                                            Of Counsel
                                                                                                                                                                       Dated: March 4, 2019.

                                                                                                                                                                                                     CERTIFICATE OF SERVICE

                                                                                                                                                                              Karen Zurbo-Miller, is employed by PENTIUK, COUVREUR & KOBILJAK, P.C., and

                                                                                                                                                                       on March 4, 2019, e-filed and served Plaintiffs Expedited Motion for Order Granting Permission




                                                                                                                                                                                                                     2
                                                                                                                                                                       to Bring Secured Operable Bumpstock Firearm to Hearing using this Court’s e-filing and e-
PENTIUK, COUVREUR & KOBILJAK, P.C. • ATTORNEYS AND COUNSELLORS AT LAW • EDELSON BUILDING, SUITE 200 • 2915 BIDDLE AVENUE, WYANDOTTE, MICHIGAN 48192 • (734) 281-7100
                                                                                                                                                                       service system.


                                                                                                                                                                                                                                            /s/ Karen Zurbo-Miller
                                                                                                                                                                                                                                            Karen Zurbo-Miller, Legal Assistant

                                                                                                                                                                       Z:\2-G-L Clients\GOA Bumpstock Lit\Expedited Motion for Order Granting Permission to Bring Secured Operable Firearm to Hearing
                                                                                                                                                                       KLM.docx




                                                                                                                                                                                                                                     3
